Citation Nr: 1513279	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder, from July 11, 1970 through June 21, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconferencing technology in May 2010.  A transcript of the hearing has been associated with the record.  The Veteran and his wife testified also at a hearing at the RO before a Decision Review Officer in July 2009; a transcript of that hearing is also included in the claims file.

In an April 2009 substantive appeal and January 2013 letter, the Veteran specifically limited his appeal to the period prior to June 22, 1999.  Therefore the Board will only discuss the issue of entitlement to a higher disability rating prior to June 22, 1999, and will not address whether an increased schedular evaluation is warranted starting June 22, 1999. 

The Board notes that the Veteran has also claimed that if a higher disability rating was not warranted, then his total disability rating due to individual unemployability rating (TDIU) should be effective his date of separation from service.  However, the Board notes that this issue was previously denied by the October 2002 Board decision and clear and unmistakable error of the October 2002 decision has not been alleged.  Therefore, the issue of entitlement to an earlier effective date of TDIU is not on appeal.

In June 2013, the Board granted a higher 50 percent initial disability rating for the Veteran's anxiety disorder, for the period from July 11, 1970 through June 21, 1999.  That decision was effectuated by the Milwaukee RO in a June 2013 rating decision.  

The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, counsel acting on behalf of the Veteran and the VA Secretary (the parties) filed a Joint Motion for Remand in which they argued that the Board erred in failing to provide adequate discussion as to why the criteria for a disability rating higher than 50 percent had not been met; in particular, for all periods since February 1988.  Hence, the parties directed that on remand, the Board should discuss expressly "whether [the Veteran's] symptoms satisfy the rating criteria for each version of the diagnostic code applicable to the history of his claim."  The joint motion was granted by the Court, an in an April 2014 order, the Court directed that the Board's decision be vacated and remanded, but only to the extent that it denied entitlement to a disability rating in excess of 50 percent for service-connected anxiety disorder from July 11, 1970 through June 21, 1999.  This matter now returns to the Board in the foregoing appellate posture.

Additional arguments and evidence were received from the Veteran's representative in January 2015.  That evidence was accompanied by a waiver of review by the agency of original jurisdiction, executed validly pursuant to 38 CFR 20.1304(c).  The newly received evidence has been associated with the claims file and considered as part of the appellate record.


FINDINGS OF FACT

1.  Prior to July 7, 1980, the Veteran's anxiety disorder was manifested by chronic anxiety; anger; irritability; nervousness; depression; sleep disturbances; distrust and suspiciousness toward others; periods of violence; intermittent and vague suicidal ideation without specific plan or intent; impaired social functioning marked by isolation, dislike of crowds and public places, difficulty in his marital relationships, estrangement from his children, and anxiety and nervousness in public settings; and pronounced impairment in his ability to maintain employment due to the symptoms of his anxiety disorder.

2.  From July 7, 1980, the Veteran's anxiety disorder has been manifested by continuation of the foregoing symptoms, as well as inability to obtain or retain meaningful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating, but no higher, for anxiety disorder, from July 11, 1970 through July 6, 1980, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4 § 4.132, Diagnostic Codes (DCs) 9400 (in effect prior to 1996); 38 C.F.R. §§ 3.400, 4.130, DC 9400 (2014).

2.  The criteria for a 100 percent disability rating for anxiety disorder, from July 6, 1980 through June 21, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4 § 4.132, Diagnostic Codes (DCs) 9400 (in effect prior to 1996); 38 C.F.R. §§ 3.400, 4.130, DC 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In August 2004 the Veteran was advised of the evidence necessary to support his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id at 486.  A March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

In fact, the Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran and witnesses that they understood that they could understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to VA's duty to assist, VA and private treatment records, to include those from the Social Security Administration (SSA), have been obtained and associated with the record.  The medical evidence of record is sufficient for the purpose of determining the severity of the Veteran's disability prior to 1999.  The Veteran has been afforded hearings before RO personnel and the undersigned.  The Board notes that there is some indication that some pertinent treatment records are unavailable.  The Veteran has been made aware of this development and has not submitted any additional private treatment records.  The Board finds additional attempts to obtain the missing records would be futile.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any additional outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II.  Increased Rating for Anxiety Disorder,
July 11, 1970 through June 21, 1999

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which rating is to be applied to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

As noted above, the Veteran's anxiety disorder is rated at 30 percent disabling over the period from July 11, 1970 through June 21, 1999.  The Veteran asserts that the assigned disability rating does not accurately depict the severity of his condition over that period. 

The RO has listed the Veteran's service-connected anxiety disorder as being rated under DC 9400 for all periods on appeal.  Twice during the time frame of this appeal, effective February 3, 1988, and then again effective November 7, 1996, VA has revised the criteria for diagnosing and evaluating mental disorders.  The Board will evaluate the Veteran's claim under all three sets of schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as the holding in that case provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id. 

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs at 38 C.F.R. §§ 4.130 and 4.132 to the period on or after the effective dates of the new regulations.

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

Initially, the Board notes that 38 C.F.R. § 4.132, DC 9400, as in effect prior to February 3, 1988, provided for a 50 percent disability rating where the evidence shows that the ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  See 38 C.F.R. § 4.132, DCs 9400 through 9406 (1965). 

A 70 percent disability rating was assigned when the ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment. 

A 100 percent disability rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.

Note (1) to the General Rating Formula for Psychoneurotic Disorders, as in effect prior to November 7, 1996, provided that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1995).

The schedular criteria for rating psychiatric disorders were revised, effective February 3, 1988.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988). 

As revised, a 50 percent disability rating required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent disability rating required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

A 100 percent disability rating required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, DC 9400 to 9411 (1988).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C.A. § 7104(c).

The former criteria cited above for a 100 percent disability rating are separate and independent bases for granting a 100 percent rating.  38 C.F.R. § 4.132, DC 9411; see Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In other words, if the veteran is demonstrably unable to obtain or retain gainful employment, he is entitled to a 100 percent evaluation whether the other criteria have been satisfied.

Under the current rating criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders provides, in pertinent part, that a 50 percent disability rating is assigned for disorders that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for disorders that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for mental disorders that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

In this case, the Veteran's service treatment records reveal that he was diagnosed with a chronic anxiety neurosis in 1970 and that he was discharged from service in July 1970.  During a June 1970 in-service psychological evaluation, the examiner noted that the Veteran was so anxious the week before traveling to Thailand that he was given tranquilizing medication.  On his first day on the job in Thailand, the Veteran experienced difficulty in his work.  He became both anxious and depressed about his inability to perform his job.  He admitted to suicidal ideation.  The Veteran was admitted for psychiatric evaluation and temporary hospitalization.  For several months, the Veteran had considerable anxiety about his job.  He was frequently trembling, demonstrated problems with eating and sleeping, and was generally unable to relax.  On mental status evaluation, the examining medical staff noted that the Veteran was quite anxious with increased psychomotor activity and tremulous fingers.  His flow of thought was normal; however, his mood was one of anxiety with some depressive features.  His affect, though appropriate, was quite constricted.  The Veteran's thought content was indicative of elements of loneliness and isolation.  The Veteran felt as though many people were against him and that no one cared about him.  Demonstrated insight and judgment were poor.  Over the course of hospitalization, the Veteran's symptoms improved to the extent that he was even able to make realistic plans concerning his future.  The final diagnosis was anxiety neurosis, chronic, with acute exacerbation, severe, manifested by inability to perform at work, restlessness, tremor, sleep disturbances, and decreased appetite. 

During a January 1971 VA examination, the Veteran complained that he becomes irritable and jumpy and that he occasionally feels as if people are looking at him when he walks down the street.  Indeed, the examiner noted that the Veteran had an appearance that might attract attention because he had long hair, wore an odd appearing coat, and rather untidy Levis.  During mental status examination, the examiner noted that his appearance was untidy but clean.  He carried on a relevant and coherent conversation and it appeared that he has above average intelligence.  He had recurrent feelings of hostility based not upon anxiety reaction but upon the basic passive aggressive personality traits that were developed after he left the custody of his mother.  There were no delusions or hallucinations.  There were definite ideas of reference which were easily stirred up and he did not seem to respond to the idea that he should be taking medication or at least attend a mental hygiene clinic.  Insight was lacking, but he was competent to handle his own funds. Diagnoses were passive aggressive personality, moderately severe with acting out with excess alcohol intake, recurrent; and chronic mild anxiety reaction manifested by tension, irritability, and restlessness. 

In an October 1971 statement, the Veteran reported symptoms of being apprehensive, fearful of making mistakes, and of being around strangers.  He also reported he was much more nervous than he was before enlisting into service. 

A February 1977 record from Range Area Human Resources shows that the Veteran was seen for counseling following an incident in which he fought with and assaulted his spouse.  According to the record, the Veteran's spouse sustained a concussion in the incident and the Veteran was arrested and spent a day in jail.  Notably, the Veteran reported a history of anger problems which apparently necessitated the county sheriff vising the Veteran and his spouse at their home.  Socially, he reported ongoing marital problems that prompted his spouse to consult a lawyer about divorce and that he had no relationship with his in-laws.  Despite these reported social deficiencies, a mental status examination was grossly normal and was not indicative of a thought disorder or severe psychoneurosis.

During private treatment in May 1977, the Veteran was evaluated for reported fear following a workplace incident in which a truck carrying 100 tons of iron nearly tipped over.  Notably, the Veteran described having a tight queasy feeling in his stomach, but that symptoms were managed with medication.  Overall, the reported symptoms were apparently only intermittent and did not interfere with his work.

Subsequent treatment records from Range Area Human Services dated through February 1980 indicate ongoing complaints of anger, particularly following his divorce from his spouse in September 1977.  Notably, after mental status examination in August 1978 and February 1980, the examining social worker opined that the Veteran appeared to be more unhappy and lonely than actually paranoid, though notably, the Veteran described having poor relationships with his spouse, children, and in-laws.  Records from September 1979 indicate that the Veteran remained able to follow gainful occupation as the social worker remarked that the most positive thing in the Veteran's life at that time was his job and the compensation he received.

According to a July 1987 report from Human Development Center, the Veteran complained of depression, irritability, and anger that had worsened over the previous two months.  The examiner noted that his testing showed his depressive symptomatology as being rather low, although on the Beck test he was rather defensive and was trying to present things in an optimistic and perhaps overly positive way.  He Veteran rated both his depression and anxiety as being a nine out of 10 in severity over the past six months and stated that they were precipitated by marital problems and his lack of income.  A mental status examination was grossly normal and without any evidence of psychosis.  Still, antidepressants were prescribed.  A Global Assessment of Functioning (GAF) scale score of 50 was assigned and the general appraisal of the client's situation was marked severe.

VA treatment records dated from August 1996 show that the Veteran was evaluated at that time for complaints of increasing anger, anxiety, and nervousness related to his job as a parochial school custodian.  The Veteran described that he felt as though he was "bottom of the barrel" and was being picked on by other staff at the school.  He also reported hyperautonomic symptoms that included trembling, muscular tension, headaches, jaw pain, nausea, knots in his stomach, sweaty palms, and tremulousness.  The Veteran gave a history of having infrequent panic attacks since 1970, but stated that currently, anxiety attacks were centered around interpersonal conflicts and threats to self-esteem.  During mental status examination, the Veteran demonstrated muscle tension, particularly in his neck.  The treating psychiatrist noted that the Veteran was in near constant motion and spoke rapidly.  A fine, high-frequency, and postular tremor was observed.  Mood was dysphoric and anxious.  A multi-axis diagnosis was rendered, including an Axis I diagnosis of anxiety disorder, NOS with probable generalized anxiety.  A GAF score ranging from 55 to 60 was assigned.

Subsequent VA treatment records from July 1998, October 1998, and January 1999 document ongoing complaints of anxiety, irritability, and violent dreams.  Interestingly, the Veteran repeatedly expressed concern that others were not making eye contact with him during conversation.  Still, repeated mental status examinations during those visits showed no evidence of psychotic symptoms or manic episodes.  Notably, the Veteran denied having suicidal or homicidal ideation.

The aforementioned SSA disability determination notes that the Veteran was substantially gainfully employed through July 1980 as a heavy equipment operator.  It also observed that the Veteran provided several different explanations as to why he left that job; first reporting that it had shut down while reporting later that he had experienced panic attacks and other psychological problems that caused him to leave.  On another occasion, the Veteran also indicated that he left his employment due to a back injury sustained while on the job.  The SSA determination explained that he subsequently held a number of short-term jobs that involved temporary labor to fill in for others, but that beginning in early 1995 and continuing through 1996, he worked as a janitor for a church.  SSA noted contradictory statements in the record as to the circumstances of his employment there.  For example, it was noted that he had recently indicated that the church was very tolerant of his mood swings and tried to do him a favor as they knew he was a Vietnam veteran struggling with stress.  However, statements the Veteran made to his treating doctors in 1996 showed that he reported experiencing anxiety and anger at work.  Employment histories provided by the Veteran over the course of this appeal essentially are consistent with the employment history noted by SSA.

The Veteran was afforded a VA examination in February 1999.  The claims file was reviewed by the designated VA examiner in conjunction with the examination.  On review of the claims file, the examiner noted a history of an episode of depression during the Veteran's active duty service in 1971 with diagnoses of chronic anxiety neurosis and inadequate personality.  The examiner noted also that the Veteran was married from 1971 through 1977 and that he attributed the break-up of his marriage to his in-laws.  Occupationally, the Veteran reported that he worked various jobs and recently worked as a Baptist minister at his own church.  He stated that his parish consisted of four families, but that his church eventually dissolved.  He stated that he was presently unemployed and was looking for a new job as a pastor, but was unsuccessful in doing so.

Regarding his current symptoms, the Veteran reported ongoing anxiety, particularly toward his economic future and his career.  He also reported anxiety about being among crowds, but stated that he did not feel anxiety when he was preaching.  He also reported resentment because he felt that people were ignoring him during conversations and were instead carrying on conversations exclusively with his spouse.  The Veteran expressly denied symptoms such as nightmares, sleepwalking, and amnesia.  He also denied getting into fights or having suicidal propensities since he stopped drinking and using drugs in 1980. 

A mental status examination revealed somewhat constricted affect and anxiety, but was otherwise normal.  The examiner diagnosed generalized anxiety disorder with history of polydrug abuse that was in remission since 1980.  A GAF score of 65 was assigned.

Vet Center records from July 1998 to September 1999 reveal ongoing psychiatric treatment for reported anxiety and depression.  During treatment in November 1998, the Veteran complained that his children avoided him.  A detailed June 1999 report reflects ongoing complaints of increased anxiety and depression, sleep disturbances, vacillating in energy level from being immobile to having a hypomanic intensity while working.  A mental status examination revealed that the Veteran had an intense and anxious manner, intense to flat affect, difficulty with softer expressions, and impaired judgment.

In January 2015, VA received a detailed and thorough private opinion from Dr. M.L.C. summarizing the extent of the Veteran's psychiatric disability over the period from 1970 through 1999.  This opinion was reportedly based upon Dr. M.L.C.'s review of the in-service and post-service records, and an interview of the Veteran.   Noted that on review of the records, the Veteran was able to work, but maintained only sporadic and intermittent employment that was marred by severe psychiatric disease that limited his capacity to maintain steady, meaningful, and gainful employment.  In that vein, Dr. M.L.C. opined that the Veteran was severely impaired occupationally from his discharge from service in 1970 through at least March 1984, when he apparently ceased having any meaningful employment.

Dr. M.L.C. noted that the only consistent employment held by the Veteran since his discharge from service was from 1973 through 1980, when he worked as a truck driver for a mining company.  He noted further that after leaving that position, the Veteran went on to hold 17 different jobs in various different fields from 1980 through 1984.  Notably, some of this sporadic employment lasted for periods of only hours.  Indeed, Dr. M.L.C. noted, the Veteran was unemployed at various periods from 1984 through 1999.

Dr. M.L.C. observed that both VA and SSA had determined previously that the Veteran's statements concerning his employment were not credible because he offered varying reasons as to why he left his employment with the mining company.  He noted, however, that in this case, such inconsistent statements are a component of his mental illness rather than an attempt to mislead.  Indeed, Dr. M.L.C. states the record shows that the Veteran consistently demonstrated fear, anxiety, panic attacks, poor insight and judgment, and a deteriorating course in his psychiatric condition.  On review of private treatment records from the 1980's, Dr. M.L.C. summarized that the Veteran demonstrated irritability, anger, anxiety that was present most of the time, confrontations with his neighbors, panic attacks, and depression.  On review of treatment records from the 1990's, Dr. M.L.C. stated that the Veteran's job situation made him tense, angry, and nervous.  He reportedly trembled during treatment sessions, had extreme difficulty in his interpersonal relations, remained irritable, experienced frequent and violent dreams, had ongoing anxiety, anger outbursts, constant anxiety and angry presentation, pressured speech, neurovegetative symptoms of depression, violence, bizarre thought, and general incapacity for functioning in a meaningful fashion.  According to Dr. M.L.C., these findings are supported by lay statements in the record from the Veteran's former spouse and former mother-in-law.

Overall, in view of the noted history and the information gleaned from interview of the Veteran, Dr. M.L.C. opined that under modern psychiatric literature, the Veteran would have been diagnosed with severe major depressive disorder without psychotic features and anxious distress at the time of his separation from service in 1970.  He opined further that the Veteran's condition did not improve significantly after his separation from service and was marked by sporadic employment, which is consistent with severe and pervasive mental illness, even during his period of steady employment with the mining company from 1973 through 1980.  Expressed symptoms reportedly included impaired impulse control, irritability, anger, pervasive anxiety, panic, the incapacity to maintain relationships, and inability to adapt to his work environment.  Dr. M.L.C. noted also that since March 1984, the Veteran demonstrated a steady decline in his condition which included being totally disabled from working in a gainful and meaningful capacity since March 1984.  According to Dr. M.L.C., a modern psychiatric diagnosis for the symptoms shown over the period from 1984 through 1999 would be recurrent and severe major depressive disorder with psychotic features and anxious distress.

In addition to the foregoing evidence from the Veteran's clinical evaluation and treatment, the record in this case is supplemented by numerous credible lay statements from the Veteran, his current spouse, his former spouse, and his former mother-in-law.  These statements provide particularly striking details related to the Veteran's social and occupational functioning over the appeal period.

In a February 1999 letter, the Veteran's spouse wrote that the Veteran seemed to carry himself with an overall sense of dread and foreboding that was without cause and which caused him to be tense, taut, and prepared to strike out at the slightest provocation.  She stated further that the Veteran appeared to be depressed a great deal of the time and preoccupied with the feeling that something bad was about to happen.  Also, she stated that the Veteran had regular bouts of suspicion and distrust, and moreover, disliked crowds.  She noted also that the Veteran was often impatient and demonstrated mood swings with periods of anger.  Because of these symptoms, she stated, the Veteran would at times become physically paralyzed and unwilling to leave his home.  She continued that she and her spouse had difficulty taking trips to places such as the store.  She also described an instance in which the Veteran had to be placed under anesthesia during outpatient medical testing because of his anxiety.  In general, she stated, "good days" occurred infrequently.

In an October 1999 statement discussing his occupational history, the Veteran described a history in which he bounced from job to job.  He stated that he was employed as a truck driver for Reserve Mining from 1973 through 1980, but that he was required to resign because of nervousness, anxiety, and fear of being involved in an accident.  He reported also that he worked as a custodian for a Catholic school in 1995, but that he quit his job after feeling disrespected by the children at the school and because of his inability to work under female authority.  Consistent with the clinical records outlined above, the Veteran also reported that he worked in 1996 as a preacher, but that he continued to experience ongoing psychiatric symptoms and that he often would grab his parishioners and shake them.  An accompanying employment history provided by the Veteran indicates that the Veteran did work an assortment of odd jobs since 1984.

In a detailed and undated chronology, the Veteran's spouse stated that she had met the Veteran in 1981 at church.  She recalled that the Veteran struck her as a nervous person who fidgeted, was in constant movement with his arms and legs, spoke rapidly with a nervous tremor, and was unable to maintain eye contact.  She recalled that he was homeless at that time and that he was having several panic attacks a week and daily bouts of anxiety.  She recalled also that the Veteran did not have steady employment and was unable to complete coursework after re-enrolling in school in 1983.  She stated that the Veteran had difficulty socializing with others and that he eventually became alienated himself from their church.  She stated that they have not attended a family function since hosting Christmas dinner in 1983.

According to the Veteran's spouse, she was required to quit her job as a secretary in March 1984 because the Veteran had begun reacting adversely to being alone.  In that regard, she described that the Veteran became anxious, trembling, afraid, and depressed when he was left on his own.

The Veteran's spouse recalled that the Veteran attempted to begin a goose raising business in 1984 but that he became enraged when the geese became "disobedient."  She stated that the Veteran would grab geese that were moving in the wrong direction and slam them as hard as he could into the ground, killing and injuring many of the geese.

The Veteran's spouse stated also that the Veteran was unable to maintain a relationship with his children and that he often became angry and annoyed with them when they came to visit.  She described that the Veteran has little to no contact with his children and that he does not receive cards from his children for Christmas, his birthday, or Father's Day.

According to the Veteran's spouse, the couple began attending counseling in 1987, but therapy was halted because of the Veteran's anger.  She recalled that the Veteran was verbally abusive toward her, kicked doors, punched walls, and continued to abuse their animals.  She stated that on one instance, he slammed a puppy into the cement and broke its leg.  She reported that she and the Veteran separated briefly but reconciled in the fall of 1987.  She stated that, in general, the Veteran appeared to require a protective environment which she was able to provide.

The Veteran's spouse stated that in 1988, the Veteran returned to school for undergraduate work toward becoming a pastor.  She recalled that after the Veteran enrolled, they made three unsuccessful attempts at traveling to Missouri for the Veteran's classes before finally making it in 1989.  In that regard, she recalled that they traveled 180 miles before the Veteran had a panic attack and required them to return home.  She also reported that on one instance they traveled to Wichita, Kansas before needing to turn back home, again because of the Veteran's panic attacks.  She described that vacations with her spouse transpired in the same way, with the Veteran would having a panic attack after traveling one to two hundred miles, necessitating that they return home.

She stated that in general the Veteran also experienced difficulty giving or receiving directions.  She also reported that the Veteran has an exaggerated fear of being arrested for a crime, and that while in stores, he was always fearful that he was being watched for shoplifting.  She described a particular instance in which the Veteran was fired from his job at the Duluth School Board after his co-worker's purse was stolen.  She stated that the Veteran had become so upset that they concluded that he had stolen the purse.

The Veteran's spouse stated also that the Veteran became anxious and confused when paying for purchases in the store and when ordering food.  She stated that since she has known the Veteran, they have never gone out for pleasure activities more than twice a year.  Moreover, she described, the Veteran has been unable to succeed at jobs where he was required to report to work and perform duties on his own.  In that regard, she stated that she has often been required to accompany the Veteran to his jobs and his classes, and, that she sat in with him at his classes and worked alongside the Veteran at his jobs.

In another undated statement, the Veteran described that in 1972, he was having problems in his first marriage, which was marked by constant fighting, drunkenness, encounters with the police department, physical abuse, and legal troubles that resulted in nights spent in jail.  The Veteran also recalled an instance in which he went to his in-laws' home with the intent of killing them, but that police arrived and deterred him from carrying out his intention.

During his May 2010 Board hearing, the Veteran continued to endorse anger, paranoia, feelings of inadequacy, and low self-worth.  He recalled that after his separation from service, he went to live with his aunt and uncle, but behaved erratically, drank a lot, "trashed" their house, and shot his uncle's Navy models with a shotgun.  He testified again that he had frequent outbursts of anger during his first marriage and that he frequently changed jobs.

In an October 2014 statement, the Veteran's first spouse recalled that she met and married the Veteran in 1971.  She recalled that a short time into their marriage, the Veteran began demonstrating paranoia, drank excessively, used drugs, and mentally and physically abused her.  She stated further that the Veteran played a very small role in parenting their children, and indeed, that she did not trust the Veteran to be around their children.  She stated that, occupationally, the Veteran was never able to hold down a job.  Consistent with references in the treatment records, she stated that she and the Veteran divorced in 1977 and subsequently, the Veteran became isolated and did not interact with his children.

An accompanying statement from the Veteran's previous mother-in-law states that the Veteran was "a very high strung person" and was nervous constantly during the time that he was married to her daughter.  She recalled that the Veteran was a loner and did not have many friends.  She stated that she observed frequent outbursts of anger, paranoia, and instances in which the Veteran was abusive toward her daughter and attempted to keep her away from her family.

For the period from July 11, 1970 through July 6, 1980, the record appears to clearly demonstrate that, at all times during the period from July 11, 1970 through June 21, 1999, the Veteran's disorder was manifested by chronic anxiety; anger; irritability; nervousness; depression; sleep disturbances; distrust and suspiciousness toward others; periods of violence; intermittent and vague suicidal ideation without specific plan or intent; impaired social functioning marked by isolation, dislike of crowds and public places, difficulty in his marital relationships, estrangement from his children, and anxiety and nervousness in public settings; and impaired occupational functioning marked by inability to maintain ongoing periods of employment due to the symptoms of his anxiety disorder.  

In terms of occupational functioning, the evidence shows that the Veteran was able to maintain a steady job as a truck driver for a mining company from November 1973 through July 1980.  Although specific information as to the precise date on which the Veteran left his employment with the mining company is difficulty to ascertain from the record, the Board observes that the Veteran did provide the precise date of July 7, 1980 as his final date of employment with the mining company in a previously filed April 1999 VA Form 21-8940, application for a TDIU.  Although, in his January 2015 opinion, Dr. M.L.C. suggests that the Veteran was unable to maintain meaningful employment beginning in March 1984, evidenced by the fact that the Veteran was only able to find employment working in various odd jobs from that point on, various employment histories provided by the Veteran indicate that actually, he began working sporadically at odd jobs in various different vocational fields ever since his employment ended with the mining company on July 7, 1980.  Under this analysis, and otherwise assigning full weight to Dr. M.L.C.'s opinion as to the Veteran's symptoms and employability, the Board concludes that the Veteran was capable of maintaining steady employment from the time of his separation from service in 1970 through July 6, 1980; however, was unable to secure meaningful employment from July 7, 1980 through June 21, 1999 due to apparent deterioration of his psychiatric condition.

In terms of social functioning, the Board recognizes that the Veteran's behavior has been marked by a considerable degree of isolative behavior, difficulties in his marital relationships, alienation from his children, periods of violence, and having little social interaction.  Still, although the Board recognizes that the Veteran's current marriage has been marked by strain and difficulty, the evidence shows that he has been able to maintain his marriage.  Also, the evidence shows that the Veteran was consistently cooperative and conversational during repeated psychiatric examinations and treatment performed during the appeal period, and indeed, the Veteran was able to present a coherent and cordial testimony during his Board hearing.  Under the circumstances, the Board concludes also that the Veteran's symptoms have not resulted in outright inability to interact with others, nor does it indicate total isolation.

In light of the above, the Board concludes that the criteria for a 100 percent disability rating are met, under the earlier criteria from 38 C.F.R. § 4.132, DCs 9400 through 9411, for the period from July 7, 1980 through June 21, 1999.  In that regard, the Board notes again that, under those criteria, a 100 percent disability rating is assigned where the evidence shows that the Veteran was demonstrably unable to obtain or retain employment.  As discussed above, the employment evidence contained in the record shows that the Veteran was unable to secure more than sporadic odd jobs in various vocational fields after he left his job with the mining company on July 7, 1980.  Indeed, the evidence shows that over the period since his departure from the mining company, the Veteran's anxiety disorder was manifested by progressively worsening symptoms that included impaired impulse control, irritability, anger, pervasive anxiety, panic, the incapacity to maintain relationships, and inability to adapt to a work environment.  As summarized by Dr. M.L.C. and as shown in the employment information and lay statements in the record, these manifestations rendered the Veteran unable to obtain or retain any meaningful employment.  While not all criteria for a 100 percent rating are met, the Board finds that the degree of disability demonstrates, particularly with respect to occupational impairment, is sufficient to warrant a 100 percent disability rating for anxiety disorder over the period from July 7, 1980 through June 21, 1999.

Furthermore, the Board finds that, for the period from July 11, 1970 through July 6, 1980, the disability resulting from the Veteran's anxiety disorder meets the criteria for a 70 percent disorder under all applicable rating criteria.  In applying the criteria that was in effect prior to February 3, 1988, the Board finds that the level of impairment outlined above is consistent with serious impairment of the ability to establish or maintain effective or favorable relationships, and pronounced impairment of the ability to obtain or retain employment, as contemplated for a 70 percent disability rating.

The criteria for a 100 percent disability rating under the criteria existing before February 3, 1988, however, are not met.  As discussed above, the evidence does not indicate virtual isolation from the community; nor does it indicate total incapacitation due to symptoms such as gross repudiation of reality, fantasy, confusion, panic, or explosions of aggressive energy resulting in profound retreat from mature behavior.  Also, despite significant impairment, the Veteran was apparently able to maintain steady and meaningful employment, as demonstrated by his ability to maintain steady and lengthy employment with the mining company from November 1973 through July 6, 1980.

As to the revisions effective from February 3, 1988, and again in 1996, the Board notes that such revisions cannot be retroactively applied for the period prior to when they became effective.  Thus, they cannot be considered for the period prior to 1980.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's anxiety disorder is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. 111.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

As noted above, this decision provides for the assignment of a full 100 percent disability rating for the period from July 7, 1980 through June 21, 1999.  However, for the period from July 11, 1970 through July 6, 1980, the evidence does not show that the Veteran's anxiety disorder presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable ratings criteria; however, the Veteran's anxiety disorder has not been productive of an overall disability picture that is consistent with the assignment of higher disability ratings than that contemplated here.  As such, it cannot be said that the available schedular rating for that period is inadequate.

Accordingly, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's anxiety disorder, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already provided, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in connection with the Veteran's anxiety disorder.

Based upon the foregoing, the Veteran is entitled to a higher disability rating of 70 percent, and no more, for anxiety disorder for the period from July 11, 1970 through July 6, 1980, and, a 100 percent disability rating from July 7, 1980 through June 21, 1999.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating of 70 percent for anxiety disorder, from July 11, 1970 through July 6, 1980, is granted subject to the laws and regulations governing the payment of monetary benefits.

An increased disability rating of 100 percent for anxiety disorder, from July 7, 1980 through June 21, 1999, is granted subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


